Citation Nr: 0021802	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for generalized septic 
arthritis.

2.  Entitlement to service connection for eczema, actinic 
keratoses and warts on the ankle.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for growth on the 
pleura.

5.  Entitlement to service connection for chondromalacia of 
the knee.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for right elbow 
tendonitis.

8.  Entitlement to service connection for hearing loss, right 
ear.

9.  Entitlement to service connection for a hernia.

10.  Entitlement to service connection for gingivitis and 
tooth loss.

11.  Entitlement to service connection for post-traumatic 
stress disorder.

12.  Entitlement to a higher rating for service-connected 
cervical strain with arthritis, currently evaluated as 10 
percent disabling.

13.  Entitlement to a higher rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

14  Entitlement to a higher rating for service-connected 
rectal prolapse, currently evaluated as 10 percent disabling.

15.  Entitlement to a higher rating for service-connected 
arthritis, lumbar spine, currently evaluated as 10 percent 
disabling.

16.  Entitlement to a higher rating for service-connected 
bursitis, left elbow, currently evaluated as 0 percent 
disabling.

17.  Entitlement to a higher rating for service-connected 
pterygium, left eye, currently evaluated as 0 percent 
disabling.

18.  Entitlement to a higher rating for service-connected 
left ulnar nerve injury, currently evaluated as 0 percent 
disabling.

19.  Entitlement to a higher rating for service-connected 
hearing loss, left ear, currently evaluated as 0 percent 
disabling.

20.  Entitlement to a higher rating for service-connected 
cyst, left posterior neck, currently evaluated as 0 percent 
disabling.

21.   Entitlement to a permanent and total disability rating 
for pension purposes.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1959 to 
August 1964, from November 1969 to January 1976, and from 
January 1991 to February 1994.  

This appeal arises from a May 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans' Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for generalized septic 
arthritis, eczema, actinic keratoses and warts on the ankle, 
bronchitis, growth on the pleura, chondromalacia of the knee, 
hemorrhoids, right elbow tendonitis, hearing loss, right ear, 
a hernia, gingivitis and tooth loss, and post-traumatic 
stress disorder (PTSD) as not well grounded.  In addition, 
the RO denied a claim of entitlement to nonservice-connected 
pension, (to include an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(2)).  The RO granted service connection 
for cervical strain with arthritis, hypertension, rectal 
prolapse, and arthritis, lumbar spine, (with all disabilities 
currently evaluated as 10 percent disabling), and granted 
service connection for bursitis, left elbow, pterygium, left 
eye, left ulnar nerve injury, hearing loss, left ear and 
cyst, left posterior neck, with all disabilities currently 
evaluated as 0 percent disabling (noncompensable).  

The Board points out that the RO granted service connection 
for arthritis of the lumbar spine citing Diagnostic Code 5003 
and noting that the disease was manifested with the one year 
presumptive period.  This means that service connection is 
already in effect for osteoarthritis as a systemic disease 
process and that if the veteran should develop arthritis 
(other than arthritis due to trauma or injury) in any other 
joint, he should contact the RO and apply for service 
connection of such joint.  In this regard, the Board notes 
that post service X-ray findings in February 1995 indicated 
arthritic changes in the veteran's fingers or hands.  The RO 
should take appropriate adjudicative action with respect to 
these arthritic findings.

The Board notes that the veteran canceled hearings, scheduled 
in April 1996 and January 1991, that he failed to appear at 
his hearing scheduled in February 1999, and the claims folder 
does not indicate that the veteran filed a motion for a new 
hearing.  Accordingly, the Board will proceed without further 
delay.


FINDINGS OF FACT

1.  The claims file does not contain credible medical 
evidence showing that the veteran has septic arthritis, 
eczema, actinic keratoses, ankle warts, chondromalacia of the 
knees, right elbow tendonitis or right ear hearing loss, or 
that any current bronchitis, growth on the pleura, 
hemorrhoids or hernia is related to his service.

2.  There record is negative for any medical evidence of a 
dental disorder that is subject to compensation, and the 
record is also negative for evidence of service trauma.

3.  As of February 26, 1994, the veteran's cervical strain 
with arthritis is productive of no more than a slight 
limitation of motion.

4.  As of February 26, 1994, the veteran's hypertension has 
not resulted in diastolic pressure predominately 110 or more 
with definite symptoms, nor has it been manifested by a 
systolic pressure that is predominately 200 or greater.

5.  As of February 26, 1994, the veteran's prolapsed rectum 
is productive of no more than occasional moderate leakage; 
the evidence does not show a moderate prolapse of the rectum 
that is persistent or frequently recurring.

6.  As of October 14, 1994, the veteran's arthritis, lumbar 
spine, is productive of no more than a slight limitation of 
motion.

7.  As of February 26, 1994, the veteran's left elbow is 
shown to have flexion to 135 degrees and extension to 0 
degrees.

8.  As of February 26, 1994, the veteran's left elbow has an 
essentially full range of motion with no objective evidence 
of atrophy, spasms or pain on motion in the left upper 
extremity; the veteran's ulnar nerve injury, left, is 
productive of less than a mild incomplete paralysis.

9.  As of February 26, 1994, the veteran has corrected vision 
of 20/20 bilaterally (far), and 20/25 bilaterally (near).

10.  As of February 26, 1994, the veteran is shown to have 
level I hearing in his left ear, and he is not totally deaf 
in his nonservice-connected right ear.   

11.  As of February 26, 1994, the veteran's cyst is not shown 
to be disfiguring, and there is no evidence of exfoliation, 
exudation or itching.


CONCLUSIONS OF LAW

1.  The claims for septic arthritis, eczema, actinic 
keratoses, ankle warts, chondromalacia of the knees, right 
elbow tendonitis, right ear hearing loss, bronchitis, growth 
on the pleura, hemorrhoids, hernia, gingivitis and tooth loss 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  As of February 26, 1994, the criteria for a rating in 
excess of 10 percent for service-connected cervical strain 
with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5290 (1999).

3.  As of February 26, 1994, the criteria for entitlement to 
a schedular evaluation in excess of 10 percent for the 
veteran's hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1999).

4.  As of October 24, 1994, the criteria for entitlement to a 
schedular evaluation in excess of 10 percent for the 
veteran's arthritis, lumbar spine, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(1999).

5.  As of February 26, 1994, the criteria for a compensable 
rating for service-connected bursitis, left elbow, have not 
been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5024 
(1999).

6.  As of February 26, 1994, the criteria for a compensable 
rating for service-connected ulnar nerve injury, left, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (1999).

7.  As of February 26, 1994, the schedular criteria for a 
compensable evaluation for pterygium have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.7, 4.75, 4.84a, Diagnostic Code 6034 (1999).

8.  As of February 26, 1994, the criteria for a compensable 
evaluation for service-connected hearing loss, left ear, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (as in effect prior to June 10, 1999).

9.  The schedular criteria for a compensable rating for a 
cyst, left posterior neck, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  All  Claims (Other than Gingivitis and Tooth Loss)

The veteran asserts that he has septic arthritis, eczema, 
actinic keratoses, ankle warts, chondromalacia of the knees, 
right elbow tendonitis, right ear hearing loss, bronchitis, 
growth on the pleura, hemorrhoids and a hernia as a result of 
his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, certain chronic diseases, including a 
sensorineural hearing loss, and arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1999).

However, the threshold question which must be answered as to 
these issues is whether the veteran has presented well 
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski , 
1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See  Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran's service medical records include examination 
reports, dated in February 1959, August 1961, July 1964, 
November 1970, December 1971, February 1973, April 1975, 
January 1976 and February 1994.   With regard to right ear 
hearing loss, none of the audiogram results contained in 
these reports show that the veteran had right ear hearing 
loss, as defined in 38 C.F.R. § 3.385.  These reports show 
that all of his systems were clinically evaluated as normal, 
with the following exceptions: the February 1994 report notes 
right knee mild subpatellar tenderness.  The report notes a 
history of "subjectional hernia" and "hemorrhoids-not 
bleeding."  The claims file also contains a number of 
accompanying "reports of medical history." These reports 
are remarkable for a July 1964 report which notes that the 
veteran stated that he had boils, cyst and joint problems in 
1963.  A January 1976 report of medical history notes that 
the veteran reported that he had swollen or painful joints, 
hearing loss, skin diseases, piles or rectal disease, 
arthritis, rheumatism or bursitis, and a "trick or locked 
knee."  The physician's summary noted chondromalacia, and 
that all other conditions were NCNS (no complications and no 
sequale).  

Other service medical records show that in September 1961, 
the veteran was hospitalized with complaints of multiple 
joint pain.  A review of this report shows that he had had an 
arthritic condition associated with overt bacterial 
infection.  The final diagnosis was arthritis, n.e.c. (not 
elsewhere classified), interphalangeal joints of the hands, 
right wrist, right elbow, right shoulder and both ankles, 
etiology undetermined.  Reports, dated in February 1964, and 
between April and May of 1964, show that the veteran was 
hospitalized for psychiatric observation.  The February 1964 
diagnosis was anxiety reaction.  The diagnosis in a May 1964 
report was that the veteran has an emotionally unstable 
personality manifested by impulsivity, manipulativeness, 
questionable judgment, hedonism and emotional lability, that 
the veteran had a marked lifelong pattern of similar 
difficulties, and that this condition existed prior to 
service.  

Records dated between March 1992 and October 1993 show 
treatment for pleurisy.  In October 1992, he was admitted for 
psychiatric symptoms for about three days.  The relevant 
diagnoses were anxiety and panic disorder.  Reports of 
treatment, dated in September 1993, note a history of spots 
on the scalp and ankles, and include diagnoses of seborrheic 
verruca, plantar warts on ankles, probable actinic keratosis 
and lipoma.  

Post service medical records include a September 1994 
treatment report noting a lesion on the scalp and diagnoses 
of rule out keratoses and rule out venereal wart.

A VA joints examination report, dated in December 1994, 
contains a diagnosis of arthritis in multiple joints (wrists, 
fingers, elbows and left shoulder).  X-rays revealed 
arthritis in the veteran's cervical and lumbar spine.  

A VA joints examination report, dated in February 1995, 
contains diagnoses of normal knees and wrists.  X-rays of the 
knees, wrists and elbows were unremarkable.  X-rays of the 
hands suggested some early osteoarthritic changes in the 
first metacarpophalangeal joints, bilaterally.  A VA non-
tuberculosis and injuries examination report, dated in 
February 1995, shows that the veteran reported smoking 11/2 to 
2 packs of cigarettes per day.  The diagnosis was excessive 
tobacco use, and there was a notation of bronchial asthma.  
Chest X-rays revealed fibrotic scarring in the apices of the 
lungs.  A VA skin examination report, dated in February 1995, 
shows that the veteran complained about two small lesions 
located on the lateral side of his left lower leg which were 
less than 1/8 inch in diameter.  There was no active 
keratosis in the scalp area and no dermatitis in the lower 
legs.  The diagnosis was residuals of keratotic lesion-skin 
of legs.  

A VA examination report for the rectum and anus, dated in 
December 1994, shows that the veteran reported a history of 
hemorrhoids dating to 1991.  The report contains diagnoses 
that included hemorrhoids.  A VA non-tuberculosis and 
injuries examination report, dated in December 1994, contains 
diagnoses that included pleurisy and bronchitis, although the 
examiner stated that there was no active pleurisy and 
bronchitis at the time of examination.  A VA audio-ear 
disease examination report, dated in December 1994, contains 
diagnoses of hearing loss due to high frequency sounds, and 
bilateral high frequency sensorineural hearing loss.   The 
audiogram results do not show that the veteran has right ear 
hearing loss, as defined in 38 C.F.R. § 3.385.  

With regard to the claims for septic arthritis, eczema, 
actinic keratosis and warts on the ankles, chondromalacia of 
the knees, right elbow tendonitis and right ear hearing loss, 
under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claims must be denied because he has not provided a 
medical opinion to substantiate his claims that he has been 
diagnosed as having septic arthritis, eczema, actinic 
keratosis and warts on the ankles, chondromalacia of the 
knees, right elbow tendonitis, a growth on the pleura, and 
right ear hearing loss.  In this regard, although the claims 
file contains records of treatment for pleurisy and findings 
of scarring of the apices of both lungs, there is no current 
diagnosis of pleurisy or a growth on the pleura.  In 
addition, although the physician's summary in the January 
1976 report of medical history noted  chondromalacia, there 
are no clinical records to substantiate such a diagnosis, and 
in any event, such condition were assumed, it would be 
considered an acute condition, as evidenced by the lack of 
subsequent treatment records (the Board further finds that 
the lone notation of right knee mild subpatellar tenderness 
in the February 1994 service examination report is not 
equivalent to a diagnosis of chondromalacia).  Finally, there 
is no current competent medical evidence showing that the 
veteran currently has chondromalacia.  With regard to the 
claim for a hernia, the February 1994 service examination 
report's notation of "subjectional hernia" was by history 
only, and does not serve as a diagnosis of a current 
condition, as it appears to be no more than a reiteration of 
lay history.  See McQueen v. West, 13 Vet. App. 237 (1999).  
Based on the foregoing, the Board finds that the claims file 
does not contain competent evidence showing that the veteran 
currently has septic arthritis, eczema, actinic keratosis and 
warts on the ankles, chondromalacia of the knees, right elbow 
tendonitis, a growth on the pleura or right ear hearing loss.

With regard to the claims for bronchitis and hemorrhoids, the 
Board finds that the claims file does not contain a competent 
opinion showing that there is a nexus between either 
bronchial asthma or hemorrhoids and the veteran's service.  
The Board further notes that although the veteran has been 
noted to have fibrotic scarring of the lungs, there is no 
competent evidence linking any lung pathology to service.

The Board has considered the veteran's written statements 
submitted in support of his arguments that he has septic 
arthritis, eczema, actinic keratosis and warts on the ankles, 
chondromalacia of the knees, right elbow tendonitis, a growth 
on the pleura, right ear hearing loss, bronchitis and 
hemorrhoids as a result of his service.  However, while the 
veteran's statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence that shows that he currently has septic arthritis, 
eczema, actinic keratosis and warts on the ankles, 
chondromalacia of the knees, right elbow tendonitis, a growth 
on the pleura, or right ear hearing loss, or that any current 
bronchitis or hemorrhoids are related to his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
septic arthritis, eczema, actinic keratosis and warts on the 
ankles, chondromalacia of the knees, right elbow tendonitis, 
a growth on the pleura, right ear hearing loss, bronchitis 
and hemorrhoids must be denied as not well grounded. 

B.  Gingivitis and Tooth Loss

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999. 64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.381 (effective after June 8, 1999).  Teeth noted 
as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active service.  
Id.

Although the RO did not consider the amended regulation, 
since this case was certified for appeal prior to the 
effective date of the amended regulation, the Board concludes 
that there is no prejudice to the veteran in proceeding with 
his appeal since the regulatory change does not have any 
substantive effect regarding the veteran's entitlement to the 
claimed benefits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (the Board must consider whether the claimant is 
prejudiced when the Board addresses a question that has not 
been addressed by the RO; and the Board must set forth an 
adequate statement of reasons and bases for its decision).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  Id.

In the present case, the veteran's service medical records 
reveal some treatment for carious teeth, and an examination 
report, dated in July 1964, indicates that teeth #3, 4, 19 
and 30 were missing, and that #6, 11, 12, and 31 were 
restorable.  An examination report, dated in February 1976, 
indicates that teeth #3, 4, 14, 19, 21 and 30 were missing, 
and that tooth #20 was restorable.  An accompanying report of 
medical history, dated in February 1976, shows that the 
veteran denied ever having severe tooth or gum trouble.  The 
service medical records are negative for any evidence of 
service trauma leading to a dental condition.

In summary, as noted above, the veteran's service medical 
records appear to reflect that teeth #3, 4, 14, 19 and 30 
were extracted during military service. However, regardless 
of whether the veteran had one or more teeth extracted during 
service, the Board notes that as will become clear in the 
analysis below, in the absence of evidence of service trauma 
associated with any tooth extraction, the mere fact that 
teeth may have been extracted in service is not determinative 
to a claim for VA dental treatment.

The Board emphasizes that both the old and new regulations 
clearly provide that replaceable missing teeth and treatable 
carious teeth are not disabling conditions subject to 
compensation under VA laws, and may be considered service- 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (1999) and 38 C.F.R. § 4.149 (in effect 
prior to June 8, 1999).  The Court has held that in order to 
be entitled to outpatient dental treatment, a veteran must 
first meet the criteria specified in one of the clauses of 38 
U.S.C.A. § 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996).  Furthermore, the Court has indicated that 
if the evidence is insufficient to establish that the veteran 
is a member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well-grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. § 
17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161. See 38 U.S.C.A. § 1712.  Only three of 
those Classes are potentially applicable in this case, which 
are analyzed below.  According to Class I, those having a 
service-connected compensable dental disability or condition 
may be authorized dental treatment as necessary to maintain 
oral health and masticatory function.  However, loss of teeth 
can only be compensably service connected if such loss is 
"due to loss of substance of body of maxilla or mandible 
without loss of continuity."  See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9913 (1999); Woodson, 8 Vet. App. at 
354.  In the present case, the veteran has not presented a 
well-grounded claim for Class I eligibility because he may 
not establish compensable service connection for missing 
teeth, and he has neither claimed nor submitted evidence that 
he had teeth removed in service due to jaw damage.

According to Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability may, 
under certain specified conditions, utilize outpatient dental 
services and treatment.  However, restrictions include one-
time treatment and timely application after service, usually 
within 90 to 180 days.  Those circumstances are simply not 
met in this case.  

Finally, under Class II(a) criteria, dental treatment is 
provided for a service-connected noncompensable dental 
condition that resulted from combat wounds or other service 
trauma.  The veteran is not eligible under this category 
since he does not contend, nor does the evidence reflect, 
that he had teeth extracted in service due to service trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) ("service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service).  In short, 
the veteran does not meet any of the criteria for outpatient 
dental treatment, and as such, the veteran's claim must fail 
as not well-grounded.  See Woodson, supra.

As the veteran's claim for entitlement to service connection 
for tooth loss and gingivitis for purposes of receiving VA 
outpatient dental treatment is not well grounded, his claim 
must be denied.

C.  Conclusion

As the foregoing explains the need for competent medical 
evidence of a diagnosis of septic arthritis, eczema, actinic 
keratosis and warts on the ankles, chondromalacia of the 
knees, right elbow tendonitis, a growth on the pleura, and 
right ear hearing loss, and a nexus between the claimed 
bronchitis and hemorrhoids and his service, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


II.  Increased Ratings

The veteran has appealed the issues of entitlement to higher 
ratings for his service-connected cervical strain with 
arthritis, hypertension, rectal prolapse, arthritis, lumbar 
spine, bursitis, left elbow, pterygium, left eye, left ulnar 
nerve injury, hearing loss, left ear, and cyst, left 
posterior neck.  As the veteran is appealing the original 
assignments of disability evaluations following an award of 
service connection, the claims for higher evaluations are 
well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, in such cases, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board further notes 
that the veteran was scheduled for VA examinations in July 
1996, May 1997, November 1998 and July 1999, and that in each 
case he failed to appear.  Under the circumstances, and 
although the veteran challenged the adequacy of at least one 
of his examinations in his substantive appeal, received in 
April 1996, the Board is satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that no further assistance is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

The Board also notes that with regard to effective dates, the 
veteran's last day of service was February 25, 1994, and that 
his claim was received within one year of separation from 
service.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

A.  Cervical Strain with Arthritis

In its rating decision of May 1995, the RO assigned the 
veteran's cervical strain with arthritis a 10 percent rating, 
effective February 26, 1994.  Accordingly, the issue is 
whether a rating in excess of 10 percent for cervical strain 
with arthritis is warranted for any period from February 26, 
1994 to the present.  
 
The veteran argues that a higher rating is warranted because 
he had constant pain, limitation of motion, and because he 
wears a neck brace "on a regular basis."

The veteran's service medical records show treatment for neck 
strain, and a May 1991 letter notes bone spurring of C5-C7.  
Another record, dated in August 1991, notes cervical 
spondylosis.  In November 1991, he underwent a left C6 
foraminotomy.

The veteran's cervical strain with arthritis is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 
5003, 5010 and 5290.   Under DC 5010, arthritis due to 
trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under DC 5003, reference is made to 
the appropriate diagnostic codes for a rating based on 
limitation of motion of the specific joint or joints 
involved.  Under 38 C.F.R. § 4.71a, DC 5290, a slight 
limitation of motion of the lumber spine warrants a 10 
percent evaluation.  A moderate limitation of motion warrants 
a 20 percent evaluation, and a 30 percent evaluation is 
warranted where the limitation of motion is severe.  

The evidence for consideration in this case consists of VA 
examination reports, dated in November and December of 1994.  
Specifically, a  VA peripheral nerves examination report, 
dated in November 1994, shows that the examiner found no 
restriction of movement in the neck.  The neurological 
examination was normal.  There was evidence of a previous 
cervical laminectomy in terms of left C6 hypalgesia and 
decreased reflexes, but no motor disturbance.  Pain was said 
to be mild.  A VA muscles examination report, dated in 
December 1994, is remarkable for a notation of "a little 
atrophy" in the cervical musculature.  However, strength was 
good.  The diagnosis was residuals from cervical laminectomy 
with cervical disc disease.  A VA spine examination report, 
dated in December 1994, shows that his cervical spine had 0 
to 25 degrees of forward flexion, 0 to 25 degrees of backward 
extension, and lateral flexion from 0 to 35 degrees, 
bilaterally.  Rotation was from 0 to 50 degrees, bilaterally.  
X-rays showed spurring at C5-C7.  

Given the foregoing ranges of motion, the Board finds that 
the evidence shows no more than a slight limitation of motion 
in the cervical spine, and that the criteria for an 
evaluation in excess of 10 percent for limitation of motion 
for the cervical spine have not been met.  Therefore, a 
rating in excess of 10 percent is not warranted under DC's 
5003, 5010 and 5290.  See 38 C.F.R. §§ 4.41, 4.59, 4.71a; 
Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).  

The Board has considered the possibility that a higher rating 
may be warranted by rating the cervical spine under another 
diagnostic code.  Specifically, under 38 C.F.R. § 4.71a, DC 
5287 (1999), a rating of 30 percent is warranted for 
favorable ankylosis of the cervical spine.  However, DC 5287 
may not be considered because the most recent medical 
evidence, the veteran's December 1994 VA examination report, 
does not show that his cervical spine is ankylosed.  
Therefore, a 30 percent rating is not warranted for ankylosis 
of the cervical spine under DC 5287.

The Board has taken the veteran's pain symptoms and weakness 
into account to the extent they are supported by adequate 
pathology.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995).  In this case, the previously 
discussed objective evidence of pathology and functional loss 
is insufficient to show that the functional loss due to the 
veteran's cervical strain with arthritis impairs him to such 
a degree that he has the equivalent of disability as required 
for a rating in excess of 10 percent.  

Accordingly, the Board finds that the veteran's service-
connected cervical strain with arthritis is most 
appropriately evaluated at 10 percent under DC 5003.  See 38 
C.F.R. §§ 4.41, 4.59, 4.71a; Schafrath, 1 Vet. App. at 595-
596.
  
B.  Hypertension

The veteran asserts that a higher rating is warranted for his 
hypertension.  

The veteran's hypertension is currently evaluated under 38 
C.F.R. § 4.71a, DC 7101, with an effective date of February 
26, 1994.   Accordingly, the issue is whether a rating in 
excess of 10 percent for hypertension is warranted for any 
period from February 26, 1994 to the present.   

In this case, the RO evaluated the veteran under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, for hypertensive vascular 
disease.  The Board notes that effective January 12, 1998, 
the VA revised the criteria for evaluating hypertension.  62 
Fed. Reg. 65207-224 (1997).  The RO has evaluated the 
veteran's claim under both the old and new rating criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 - 330 (1991) (where 
the law or regulations change while a case is still pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
1991).

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent evaluation.  Diastolic pressure predominantly 100 
or more warrants a 10 percent evaluation.  A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension, prior to 
January 12, 1998.  The only relevant evidence in this case 
are VA "general medical," and "diseases of the heart," 
examination reports, dated in December 1994.  A review of the 
general medical report shows that the veteran reported that 
he was taking Atenolol, 100 milligrams (mg.) PO QD (every 
day).  Sitting blood pressure was 154/100, and standing blood 
pressure was 150/102.  A review of the diseases of the heart 
report shows that the veteran complained of some edema and 
retaining water in the lower extremities, and that he had 
occasional headaches (averaging about one a week) and 
epistaxis.  Blood pressure readings were the same as those 
provided in the aforementioned general medical report.  The 
diagnosis was essential hypertension.  Therefore, there is no 
evidence of diastolic readings of 110.  Accordingly, an 
evaluation in excess of 10 percent for hypertension, prior to 
January 12, 1998, is not warranted.

Under the provisions of the rating schedule effective January 
12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; and is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is also against an 
evaluation in excess of 10 percent for hypertension, on and 
after January 12, 1998.  As is evident from the evidence 
previously discussed, the appellant's diastolic pressure 
levels preclude an increased rating under the new 
regulations, and as a systolic reading of 200 or greater has 
never been recorded, let alone recorded on a persistent 
basis, it follows that an increased rating is not warranted 
under that clause as well.  Therefore, the benefit sought on 
appeal must be denied.

C.  Rectal Prolapse

The veteran asserts that a higher rating is warranted for his 
prolapsed rectum because he has daily leakage, chafing and 
irritation.

The veteran's prolapsed rectum is currently evaluated under 
38 C.F.R. § 4.114, DC 7334, with an effective date of 
February 26, 1994.   Accordingly, the issue is whether a 
rating in excess of 10 percent for prolapsed rectum is 
warranted for any period from February 26, 1994 to the 
present.   

Under DC 7334, a 10 percent rating may be assigned for 
prolapse of the rectum which is "mild with constant slight or 
occasional moderate leakage.  A 30 percent rating is 
warranted for a moderate prolapse of the rectum that is 
persistent or frequently recurring.

In this case, the only relevant evidence is a VA examination 
report of the rectum and anus, dated in December 1994.  A 
review of this report shows that the veteran reported daily 
soiling of undergarments with chaffing, soreness and red 
areas around the anus.  He also reported occasional 
incontinence of his bowel movements.  On examination, there 
was irritation and redness around the anus from seepage.  
Bleeding was said to occur every two to three weeks.  There 
was no dehydration, tenesmus or edema.  The relevant 
diagnosis was prolapsed rectum.  

Based on the evidence, the Board finds that the presented 
symptomatology more nearly approximates the criteria for a 10 
percent rating for a prolapsed rectum under DC 7334.  
Notwithstanding the veteran's complaints of daily leakage, 
the only pertinent objective clinical evidence is found in 
the aforementioned December 1994 VA examination report.  This 
report shows no more than slight or occasional moderate 
leakage.  The Board has therefore determined that the 
evidence shows, at most, that the criteria for a 10 percent 
rating have been met.

The Board has considered the possibility that a higher rating 
may be warranted by rating this disability under another 
diagnostic code.  Specifically, under 38 C.F.R. § 4.114, DC 
7330, intestine, fistula of, persistent, or after attempt at 
operative closure, accompanied by slight infrequent, fecal 
discharge warrants a 30 percent rating.  Under 38 C.F.R. 
§ 4.114, DC 7332, rectum and anus, impairment of sphincter 
control, a 30 percent rating is warranted for occasional 
involuntary bowel movements, necessitating wearing of a pad.  
Under 38 C.F.R. § 4.114, DC 7333, a 30 percent rating is 
warranted for stricture of the rectum and anus manifested by 
a moderate reduction of lumen, or moderate constant leakage.  
In this case, there is no objective evidence of a fistula, 
rectal or anal stricture, moderate constant leakage, or the 
wearing of a pad as required for a 30 percent rating under 
DC's 7330, 7332 or 7333.  Accordingly, the criteria for a 30 
percent evaluation under DCs 7330, 7332, 7333 and 7334 have 
not been met.

D.  Arthritis, Lumbar Spine

The veteran asserts that a higher rating is warranted for his 
arthritis, lumbar spine.  No specific arguments have been 
advanced.

The veteran's arthritis, lumbar spine, is currently evaluated 
under 38 C.F.R. § 4.71a, DC 5003, with an effective date of 
October 14, 1994.  Accordingly, the issue is whether a rating 
in excess of 10 percent for arthritis, lumbar spine, is 
warranted for any period from October 14, 1994 to the 
present.   

The veteran's arthritis, lumbar spine, is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5003.  Under 
DC 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under DC 5292, a 10 percent disability rating is 
warranted for a slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion.  

The evidence for consideration in this case consists of VA 
examination reports, dated in November and December of 1994.  
Specifically, a VA peripheral nerves examination report, 
dated in November 1994, shows that there was slight 
tenderness in the lower lumbar spine.  Muscle bulk and tone 
were normal.  Deep reflexes were equal at the knees and 
ankles.  Biceps and radial jerks were depressed on the left.  
Babinski sign was absent.  Motor strength was normal in the 
extremities.  The assessment noted mild pain in the spine, 
with mild inconvenience thought to occur at times, due to 
pain that was occasionally radicular.  A VA spine examination 
report, dated in December 1994, shows that his lumbar spine 
had forward flexion from 0 to 90 degrees, backward extension 
from 0 to 35 degrees, lateral flexion was from 0 to 40 
degrees, bilaterally, and rotation was from 0 to 30 degrees, 
bilaterally.  The relevant diagnosis was strain/sprain of the 
lumbar spine.  An accompanying X-ray report contains an 
impression of minimal osteoarthritis involving the articular 
facets of L3, L4, L5 and S1.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for arthritis, lumbar spine, from October 14, 
1994 to the present.  The findings in evidence are not 
representative of more than a slight limitation of motion, as 
required for a rating in excess of 10 percent rating under 
DC's 5003, 5292.  See 38 C.F.R. §§ 4.41, 4.59, 4.71a; 
Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).  

The Board has considered the possibility that a higher rating 
may be warranted by rating this disability under another 
diagnostic code.  Specifically, under 38 C.F.R. § 4.71a, DC 
5295 (1999), a rating of 20 percent is warranted for 
lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  However, in this case, these criteria are 
not shown in the December 1994 VA spine examination.  
Therefore, a rating in excess of 10 percent is not warranted 
under DC 5295.

As a final matter, with respect to the whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 
either DC 5292 or DC 5295, see 38 C.F.R. §§ 4.40, 4.45 and 
4.59; DeLuca, supra, the Board initially notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the criteria of DC 5295.  As for DC 5292, in 
this case, although there was objective evidence of pain on 
motion, there were insufficient findings showing such things 
as atrophy, loss of strength, weakness or muscle spasms.  The 
Board therefore finds that the previously discussed VA 
examination report contains insufficient evidence of 
pathology and/or functional loss such that the veteran's 
arthritis, lumbar spine, can be said to impair him to such a 
degree that he has the equivalent of a moderate limitation of 
motion as required for a rating in excess of 10 percent.   
Accordingly, an evaluation in excess of 10 percent is not 
warranted under either DC 5292 or DC 5295. 

Based on the foregoing, the Board finds that a 10 percent 
rating is not warranted for arthritis, lumbar spine, for any 
time for the period from October 14, 1994 to the present.  
See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i) (1999). 

E.  Bursitis, Left Elbow

The veteran argues that a higher rating is warranted for his 
bursitis, left elbow.  In particular, he complains that he 
has weakness in his left upper extremity, to include atrophy 
and neurapraxia, as well as a malunion of the left forearm.

The Board initially notes that a VA peripheral nerves 
examination report, dated in November 1994, indicates that 
the veteran is right handed.

In its May 1995 decision, the RO evaluated the veteran's 
bursitis, left elbow, as noncompensable under 38 C.F.R. 
§ 4.71a, DC 5024, with an effective date of February 26, 
1994.  Diseases specified in diagnostic codes 5013 through 
5024 will be rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a.  Under DC 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under DC 5206, a 0 percent 
evaluation is warranted when flexion of the elbow is limited 
to 110 degrees.  A 10 percent evaluation is warranted when 
flexion is limited to 100 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal flexion of the elbow is 
from 0 to 145 degrees.

A VA joints examination report, dated in February 1995, shows 
that the left elbow had flexion from 0 to 135 degrees.  
Accordingly, the requisite limitation of motion for a 
compensable rating under DC 5206 has not been shown, and the 
claim must be denied.  

The Board has considered the possibility that a higher rating 
may be warranted by rating this disability under another 
diagnostic code.  Specifically, under 38 C.F.R. § 4.71a, DC 
5207 (1999), a rating of 10 percent is warranted for a 
limitation of extension in the elbow to 45 degrees.  However, 
as previously stated, the February 1995 VA joints examination 
report indicates that the veteran's left elbow had extension 
to 0 degrees.  Accordingly, the requisite limitation of 
motion for a compensable rating under DC 5207 has not been 
shown.  In addition, under DC 5213, a 10 percent rating is 
warranted for a limitation of supination to 30 degrees or 
less.  Here, the February 1995 VA joints examination report 
indicates that the veteran's left arm was 0 to 80 degrees.  
Accordingly, the requisite limitation of motion for a 
compensable rating under DC 5213 has not been shown.  
Finally, under DC 5211, radius, impairment of, malunion of, 
with bad alignment, warrants a 10 percent evaluation.  
However, in this case, and despite the veteran's allegations 
to the contrary, there is no objective evidence of malunion 
of the radius, or bad alignment.  Therefore, a compensable 
rating under DC 5211 is not for application.

As a final matter, with respect to the whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 
either DC 5206, 5207 or DC 5213, see 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  However, in this case, a review of a November 
1994 VA peripheral nerves examination report shows that the 
motor strength was normal in the upper extremities, and that 
muscle bulk and tone were normal.  In addition, the February 
1995 VA joints examination report indicates that there was no 
atrophy or spasms noted in the arms or forearms, and there 
was no finding of pain on left arm motion.  Accordingly, the 
requisite limitation of motion for a compensable rating under 
DC 5206, 5207 or 5213 has not been shown.  In addition, there 
are no findings showing significant functional loss, such as 
atrophy, loss of strength, weakness or muscle spasms.  The 
Board therefore finds that the previously discussed VA 
examination report contains insufficient evidence of 
pathology and/or functional loss such that the veteran's 
bursitis, left elbow, can be said to impair him to such a 
degree that he has the equivalent of a limitation of motion 
as required for a compensable rating.  Accordingly, a 
compensable evaluation is not warranted under either DC 5206, 
DC 5207 or DC 5213. 

Based on the foregoing, the Board finds that a 10 percent 
rating is not warranted for any time for the period from 
February 26, 1994 to the present.  See 38 C.F.R. 
§§ 3.31, 3.400(b)(2)(i) (1999). 

F.  Left Ulnar Nerve Injury

The veteran argues that a higher rating is warranted for his 
ulnar nerve injury, left.  In particular, he complains that 
he has weakness in his left upper extremity, to include 
atrophy and neurapraxia, as well as a malunion of the left 
forearm.  With regard to treatment during service, it is 
pertinent to note that the claims file contains an 
electromyogram (EMG) report from the Southeast Alabama 
Medical Center (SAMC), dated in July 1992.  This report notes 
normal distal motor and sensory latency motor and sensory 
conduction above and below the elbow and normal F-wave 
latency.  The findings were said to be consistent with carpal 
tunnel syndrome, left side.  

In May 1995, the RO evaluated the veteran's ulnar nerve 
injury, left, as noncompensable under 38 C.F.R. § 4.71a, DC 
8516, with an effective date of February 26, 1994.  Under 
38 C.F.R. § 4.124a, DC 8516, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar nerve.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forearm pronation of the 
wrist is from 0 to 80 degrees, and that normal supination of 
the wrist is from o to 85 degrees.  Normal dorsiflexion of 
the wrist is from 0 to 70 degrees, and normal palmar flexion 
of the wrist is from 8 to 80 degrees.  Normal ulnar deviation 
of the wrist is from 0 to 45 degrees, and normal radial 
deviation of the wrist is from 0 to 20 degrees.

In this case, as noted in the evaluation of the veteran's 
left elbow bursitis, the evidence includes a review of the 
November 1994 VA peripheral nerves examination report, which 
shows that the motor strength was normal in the upper 
extremities, and that muscle bulk and tone were normal.  In 
addition, the February 1995 VA joints examination report 
shows that the veteran complained of soreness and stiffness 
in his wrists.  On examination, there was no atrophy or 
spasms noted in the arms or forearms, and there was no 
finding of pain on left arm motion.  The wrists had 
dorsiflexion to 65 degrees, palmar flexion to 75 degrees, 
ulnar deviation to 42 degrees, and radial deviation to 20 
degrees.  There was no tenderness or swelling on deep 
palpation of the hands.  Both hands could make a full fist.  
All the fingers touched the horizontal creases in the palms 
of the hands.  There was no atrophy in any of the intrinsic 
or extrinsic muscles of the hands or forearms.  Thumb 
strength was unremarkable.  Grip in the right hand using the 
Jumar was 65 pounds, and 25 pounds using the left hand.

Based on the foregoing, the Board finds that the record 
simply does not establish the presence of mild incomplete 
paralysis of the ulnar nerve which warrants a compensable 
rating under DC 8516.  Of particular note, although the 
veteran has repeatedly argued that the November 1994 VA 
examination report, which shows that his grip strength on the 
left was considerably less than on the right, supports his 
claim, the other clinical findings simply do not support a 
compensable evaluation.  For example, the veteran is not 
shown to have a loss of motion in his left arm, forearm or 
hand, nor is he shown to have spasms, atrophy or objective 
pain on motion in the left upper extremity.  Accordingly, the 
Board finds that the previously discussed VA examination 
reports contain insufficient evidence of pathology and/or 
functional loss such that the veteran's ulnar nerve injury, 
left, can be said to impair him to such a degree that he has 
the equivalent of a limitation of motion as required for a 
compensable rating.  Accordingly, a compensable rating is 
denied.

The Board has considered the possibility that a higher rating 
may be warranted by rating this disability under another 
diagnostic code.  Specifically,  the Board has considered 
whether a compensable rating could be assigned under the 
diagnostic codes for any other of the peripheral nerves 
affecting the left arm, left forearm or left hand.  However, 
the claims file is entirely devoid of any evidence indicating 
that the veteran's service-connected ulnar injury, left, has 
affected any nerves other than the ulnar nerve to a 
compensable degree.  Therefore, a compensable rating is not 
warranted under any other diagnostic code.   

Based on the foregoing, the Board finds that a 10 percent 
rating is not warranted for any time for the period from 
February 26, 1994 to the present.  See 38 C.F.R. 
§§ 3.31, 3.400(b)(2)(i). 

G.  Pterygium, Left Eye

In May 1995, the RO granted service connection for pterygium, 
left eye, and assigned a noncompensable rating, with an 
effective date of February 26, 1994.

Pterygium is rated under 38 C.F.R. § 4.115, Diagnostic Code 
6034, based on loss of vision.  

A VA eye examination report, dated in November 1994, shows 
that the veteran had corrected vision of 20/20 in both eyes 
(far) and 20/25 in both eyes (near).  The diagnosis noted 
that refraction error in each eye was correctable to 20/20, 
and that pterygium OS (left eye) was not encroaching on the 
visual axis.

Under 38 C.F.R. § 4.115, Diagnostic Code 6079, which governs 
vision loss, the evidence must show that the veteran has no 
better than corrected vision of 20/50 in one eye and of 20/40 
in the other eye in order for a compensable evaluation of 10 
percent to be assigned.  The best distance vision obtainable 
after best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75 (1999).  Compensation is payable for the 
combination of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  38 
C.F.R. § 3.383(a).  

In this case, in the absence of blindness in both eyes, 
vision in the nonservice-connected (right) eye is considered 
to be normal, 20/40 or better.  Moreover, the recent examiner 
noted vision correctable to 20/20 in both eyes (far) and 
20/25 in both eyes (near).  The examiner stated that the 
refraction error in each eye was correctable to 20/20, and 
that pterygium OS (left eye) was not encroaching on the 
visual axis.  As such, a compensable evaluation is not 
warranted for pterygium, left eye, and the veteran's claim 
must be denied.

Based on the foregoing, the Board finds that a 10 percent 
rating is not warranted for any time for the period from 
February 26, 1994 to the present.  See 38 C.F.R. 
§§ 3.31, 3.400(b)(2)(i). 

H.  Hearing Loss, Left Ear

The Board first notes that during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

In this case, the regulations noted above had not been 
published or become effective at the time of the RO's May 
1995 decision, and were not applied by the RO.  In addition, 
a review of the supplemental statement of the case, dated in 
November 1999, shows that the new regulations were not 
discussed.  However, as there is no medical evidence of 
record dated on or after the effective date of the amendments 
(i.e., June 1999), a remand is not required for application 
of the new regulations.  See 38 U.S.C.A. § 5110(g) (West 
1991).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  In order to 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essential normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

 The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The severity of hearing loss disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.87 of VA's Schedule.  
Under these criteria, the degree of disability for service-
connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (as in effect prior to June 10, 
1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (as in effect 
June 10, 1999 and thereafter).  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1999).  
However, if a claimant has service-connected hearing loss in 
one ear and nonservice-connected hearing loss in the other 
ear, the hearing in the ear having nonservice-connected loss 
should be considered normal for purposes of computing the 
service-connected disability rating, unless the claimant is 
totally deaf in both ears.  VAOPGCPREC 32-97, 62 Fed. Reg. 
63,605 (1997); see also Boyer v. West, No. 99-7079 (Fed. Cir. 
Apr. 10, 2000).

In May 1995, service connection was granted for hearing loss 
in the left ear, evaluated as noncompensable, with an 
effective date of February 26, 1994.  

In the case at hand, the Board has used the audiometric 
findings obtained at the December 1994 examination, which is 
the most recent examination report, in evaluating the 
veteran's disability.  That report revealed audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30
 LEFT
10
15
20
30
40

Average decibel loss was 17 in the right ear, and 26 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 100 percent in 
the left ear.  The diagnosis was high frequency sensorineural 
hearing loss, bilateral. 

These results show that the veteran's hearing in his left ear 
is consistent with level I hearing.  See 38 C.F.R. § 4.85.  
As such, and as the veteran's nonservice-connected right ear 
is considered normal under the law, see 38 C.F.R. § 3.383; 
Boyer, supra, a compensable evaluation is not warranted.

I.  Cyst, Left Posterior Neck

The veteran asserts that a compensable evaluation is 
warranted for his cyst, left posterior neck.  No specific 
arguments have been made.

In May 1995, the RO granted service connection for cyst, left 
posterior neck, and assigned a noncompensable evaluation with 
an effective date of February 26, 1994.  This condition is 
not specifically listed in the diagnostic codes of the VA's 
disability rating schedule.  Where the particular disability 
for which the veteran is service connected is not listed, it 
will be permissible to rate under a closely related disease 
or injury in which not only are the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20; see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

The veteran's cyst, left posterior neck, appears to be most 
analogous to "new growths, benign, skin" as contemplated in 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7819, and this is the 
diagnostic code assigned by the RO.  Under DC 7819, benign 
new growths of skin are to be rated as scars or 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  DC 7819 also allows for application 
of the rating criteria set forth in DC 7806 for eczema.  
Under the provisions of DC 7806, a 10 percent rating is for 
application when there is exfoliation, exudation or itching 
involving an exposed surface or extensive area.  Slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area merits a continuation of the zero 
percent evaluation currently in effect.

Based on its review of the evidence, the Board finds that the 
veteran's cyst, left posterior neck is not productive of 
sufficient impairment as to warrant a grant of entitlement to 
an increased (compensable) evaluation with application of all 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.118, DC 7806, 7819.  The post-service medical 
evidence, including VA examination reports (general medical 
and spine), dated in December 1994, and the skin, dated in 
February 1995 , is entirely devoid of findings or a diagnosis 
involving a cyst on the left posterior neck.  Accordingly, 
there is no evidence of disfigurement, exfoliation, exudation 
or itching, and a compensable rating is not warranted under 
DC's 7806 and 7819.

As for the possibility of a higher rating under another 
diagnostic code, under Diagnostic Codes 7803 and 7804, a 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars which are 
shown to painful and tender on objective demonstration.  38 
C.F.R. § 4.118, DC's 7803, 7804 (1997).  However, as 
previously stated, there is no medical evidence in the claims 
file pertaining to this disorder.  Accordingly, the veteran's 
cyst of the left posterior neck is not shown to be poorly 
nourished, ulcerated, or painful and tender on objective 
demonstration, and a compensable rating is not warranted 
pursuant to Diagnostic Codes 7803 or 7804.

Based on the foregoing, the Board finds that a 10 percent 
rating is not warranted for of the veteran's service-
connected cyst, left posterior neck, for any time for the 
period from February 26, 1994 to the present.  See 38 C.F.R. 
§§ 3.31, 3.400(b)(2)(i). 

J.  Conclusion

The Board has determined that higher evaluations are not 
warranted for the veteran's service-connected cervical strain 
with arthritis, hypertension, rectal prolapse, arthritis, 
lumbar spine, bursitis, left elbow, pterygium, left eye, left 
ulnar nerve injury, hearing loss, left ear, and cyst, left 
posterior neck.  To that extent, the written testimony of the 
veteran as to an increased level of severity of the 
disabilities at issue is unsupported.  As such, higher 
schedular evaluations are not for assignment.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for generalized septic arthritis, eczema, 
actinic keratoses, ankle warts, chondromalacia of the knees, 
right elbow tendonitis, right ear hearing loss, bronchitis, 
growth on the pleura, hemorrhoids, hernia, gingivitis and 
tooth loss is denied.

A rating in excess of 10 percent for service-connected 
cervical strain with arthritis, hypertension, rectal 
prolapse, and arthritis, lumbar spine is denied.

A compensable rating for service-connected bursitis, left 
elbow, pterygium, left eye, left ulnar nerve injury, hearing 
loss, left ear, and cyst, left posterior neck
is denied.


REMAND

In the veteran's substantive appeal, the veteran asserted 
that he had received treatment for PTSD between 1986 and 1989 
(between his second and third periods of service) at a VA 
facility in Riviera Beach, Florida.  The veteran therefore 
asserts that pertinent VA medical records exist which are not 
currently associated with the claims file.  However, the 
claims file does not currently contain such treatment 
records, and it does not appear that an attempt has been made 
to obtain them.  VA is deemed to have constructive knowledge 
of those records.  As such, they are considered to be 
evidence that is of record at the time any decision is made, 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43,186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error....").  On remand, the RO should 
attempt to obtain these VA treatment records.

Finally, the veteran has presented a claim of entitlement to 
a permanent and total disability rating for pension purposes.  
As the Board has remanded the veteran's claims for service-
connection for PTSD, and as the favorable resolution of this 
claim could have a significant impact on the outcome of the 
issue of entitlement to a permanent and total disability 
rating for pension purposes, these issues are considered 
inextricably intertwined, and must be decided together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  Therefore, on remand, 
and following adjudication of the veteran's claims for 
service-connection for PTSD, the RO should adjudicate the 
claim of entitlement to a permanent and total disability 
rating for pension purposes.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
PTSD that he would like considered in 
connection with his current claim.  If 
the veteran indicates that additional 
records are available, the RO should 
obtain and associate those records with 
the claims file.  In any event, the RO 
should attempt to obtain outpatient 
records of PTSD treatment from the VA 
facility identified by the veteran as 
being located in Riviera Beach, Florida.  

2.  After the development in the first 
paragraph of this remand has been 
completed, the RO should review the 
evidence de novo and adjudicate the 
veteran's claim for service-connection 
for PTSD, and his claim of entitlement to 
a permanent and total disability rating 
for pension purposes.

If any of the benefits sought are not granted, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

